         Case 2:17-bk-19548-NB Doc 581 Filed 09/17/21 Entered 09/17/21 21:18:09                                                                     Desc
                             Imaged Certificate of Notice Page 1 of 6
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 17-19548-NB
Layfield & Barrett, APC                                                                                                Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0973-2                                                  User: admin                                                                 Page 1 of 4
Date Rcvd: Sep 15, 2021                                               Form ID: pdf042                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Sep 17, 2021:
NONE
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
db                     + Email/PDF: phil@maximum.global
                                                                                        Sep 15 2021 23:56:00      Layfield & Barrett, APC, 2720 Homestead Rd Ste
                                                                                                                  210, Park City, UT 84098-4887

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Sep 17, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 15, 2021 at the address(es) listed
below:
Name                               Email Address
Alan J Watson
                                   on behalf of Petitioning Creditor Nayazi Reyes alan.watson@hklaw.com rosanna.perez@hklaw.com

Alan J Watson
                                   on behalf of Petitioning Creditor The Dominguez Firm alan.watson@hklaw.com rosanna.perez@hklaw.com

Alan J Watson
                                   on behalf of Petitioning Creditor Mario Lara alan.watson@hklaw.com rosanna.perez@hklaw.com

Alan J Watson
                                   on behalf of Petitioning Creditor Maria A Rios alan.watson@hklaw.com rosanna.perez@hklaw.com

Baruch C Cohen
                                   on behalf of Interested Party Courtesy NEF bcc@BaruchCohenEsq.com paralegal@baruchcohenesq.com
         Case 2:17-bk-19548-NB Doc 581 Filed 09/17/21 Entered 09/17/21 21:18:09                                                 Desc
                             Imaged Certificate of Notice Page 2 of 6
District/off: 0973-2                                        User: admin                                                        Page 2 of 4
Date Rcvd: Sep 15, 2021                                     Form ID: pdf042                                                   Total Noticed: 1
Beth Gaschen
                          on behalf of Creditor Advocate Capital Inc. bgaschen@wgllp.com,
                          kadele@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com;lbracken@wgllp.com;bgaschen@ecf.courtdrive.com;gestrada
                          @wgllp.com

Brian A Paino
                          on behalf of Creditor Premium Assignment Corporation II bpaino@mcglinchey.com irvineECF@mcglinchey.com

Damion Robinson
                          on behalf of Defendant Joseph Barrett dr@agzlaw.com efiling@agzlaw.com

Damion Robinson
                          on behalf of Plaintiff Affeld Grivakes LLP dr@agzlaw.com efiling@agzlaw.com

Damion Robinson
                          on behalf of 3rd Party Plaintiff Joseph Martin Barrett dr@agzlaw.com efiling@agzlaw.com

Damion Robinson
                          on behalf of Defendant Joseph Martin Barrett dr@agzlaw.com efiling@agzlaw.com

Damion Robinson
                          on behalf of Cross-Claimant Joseph Martin Barrett dr@agzlaw.com efiling@agzlaw.com

Damion Robinson
                          on behalf of Interested Party Joseph Martin Barrett dr@agzlaw.com efiling@agzlaw.com

Damion Robinson
                          on behalf of Counter-Claimant Joseph Barrett dr@agzlaw.com efiling@agzlaw.com

Daniel A Solitro
                          on behalf of Plaintiff Evanston Insurance Company dsolitro@lockelord.com ataylor2@lockelord.com

Daniel I Barness
                          on behalf of Creditor Aaron Lavine daniel@barnesslaw.com

Daniel I Barness
                          on behalf of Interested Party Courtesy NEF daniel@barnesslaw.com

Dare Law
                          on behalf of U.S. Trustee United States Trustee (LA) dare.law@usdoj.gov

Darwin Bingham
                          on behalf of Creditor Toll Creek Village Owners Association Inc. cat@scalleyreading.net

David W. Meadows
                          on behalf of Mediator Mediator david@davidwmeadowslaw.com

Dennette A Mulvaney
                          on behalf of Interested Party Courtesy NEF dmulvaney@leechtishman.com lmoya@leechtishman.com

Dennette A Mulvaney
                          on behalf of Creditor Toll Creek Village Owners Association Inc. dmulvaney@leechtishman.com, lmoya@leechtishman.com

Faye C Rasch
                          on behalf of Interested Party Wellgen Standard LLC frasch@wgllp.com,
                          kadele@wgllp.com;lbracken@wgllp.com;gestrada@wgllp.com

Faye C Rasch
                          on behalf of Plaintiff Wellgen Standard LLC frasch@wgllp.com kadele@wgllp.com;lbracken@wgllp.com;gestrada@wgllp.com

Faye C Rasch
                          on behalf of Creditor Advocate Capital Inc. frasch@wgllp.com, kadele@wgllp.com;lbracken@wgllp.com;gestrada@wgllp.com

Gary R Wallace
                          on behalf of Defendant Jeffery Young garyrwallace@ymail.com

Glenn R Bronson
                          on behalf of Creditor Ed & Penni Bailey GRBronson@traskbritt.com cawatters@traskbritt.com

Hamid R Rafatjoo
                          on behalf of Interested Party Raines Feldman LLP hrafatjoo@raineslaw.com bclark@raineslaw.com

James KT Hunter
                          on behalf of Plaintiff Richard M Pachulski jhunter@pszjlaw.com

James KT Hunter
                          on behalf of Plaintiff Richard M. Pachulski jhunter@pszjlaw.com

James KT Hunter
                          on behalf of Trustee Richard Pachulski (TR) jhunter@pszjlaw.com

James KT Hunter
                          on behalf of Defendant Richard Pachulski jhunter@pszjlaw.com
         Case 2:17-bk-19548-NB Doc 581 Filed 09/17/21 Entered 09/17/21 21:18:09                                                     Desc
                             Imaged Certificate of Notice Page 3 of 6
District/off: 0973-2                                          User: admin                                                         Page 3 of 4
Date Rcvd: Sep 15, 2021                                       Form ID: pdf042                                                    Total Noticed: 1
James KT Hunter
                            on behalf of Defendant Richard M Pachulski jhunter@pszjlaw.com

James KT Hunter
                            on behalf of Cross Defendant Richard Pachulski jhunter@pszjlaw.com

James W Bates
                            on behalf of Interested Party Courtesy NEF jbates@jbateslaw.com

Jason Balitzer
                            on behalf of Interested Party Courtesy NEF jbalitzer@sulmeyerlaw.com
                            jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com

Jeffrey I Golden
                            on behalf of Interested Party Wellgen Standard LLC jgolden@wgllp.com,
                            kadele@ecf.courtdrive.com;cbmeeker@gmail.com;lbracken@wgllp.com;gestrada@wgllp.com

Jeffrey I Golden
                            on behalf of Plaintiff Wellgen Standard LLC jgolden@wgllp.com
                            kadele@ecf.courtdrive.com;cbmeeker@gmail.com;lbracken@wgllp.com;gestrada@wgllp.com

Jeffrey I Golden
                            on behalf of Counter-Defendant Advocate Capital Inc. jgolden@wgllp.com,
                            kadele@ecf.courtdrive.com;cbmeeker@gmail.com;lbracken@wgllp.com;gestrada@wgllp.com

Jeffrey I Golden
                            on behalf of Creditor Advocate Capital Inc. jgolden@wgllp.com,
                            kadele@ecf.courtdrive.com;cbmeeker@gmail.com;lbracken@wgllp.com;gestrada@wgllp.com

Jennifer Witherell Crastz
                            on behalf of Creditor Wells Fargo Bank National Association jcrastz@hrhlaw.com

Jennifer Witherell Crastz
                            on behalf of Interested Party Courtesy NEF jcrastz@hrhlaw.com

Jessica Mickelsen Simon
                            on behalf of Creditor Wells Fargo Bank National Association simonjm@ballardspahr.com, carolod@ballardspahr.com

Joel A Osman
                            on behalf of Creditor Daniel Tontini osman@parkermillsllp.com gonzalez@parkermillsllp.com

Joseph M Kar
                            on behalf of Interested Party Interested Party jkar@mindspring.com

Kimberly D Howatt
                            on behalf of Creditor Esquire Bank khowatt@gordonrees.com sdurazo@grsm.com

Lindsey L Smith
                            on behalf of Interested Party Interested Party lls@lnbyb.com lls@ecf.inforuptcy.com

M. Jonathan Hayes
                            on behalf of Defendant Wilshire Law Firm PLC jhayes@rhmfirm.com,
                            roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;david@rhmfirm.com;
                            sloan@rhmfirm.com;boshra@rhmfirm.com;rosario@rhmfirm.com

M. Jonathan Hayes
                            on behalf of Defendant Neifert Khorshid jhayes@rhmfirm.com
                            roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;david@rhmfirm.com;
                            sloan@rhmfirm.com;boshra@rhmfirm.com;rosario@rhmfirm.com

M. Jonathan Hayes
                            on behalf of Defendant Babak Bobby Saadian jhayes@rhmfirm.com
                            roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;david@rhmfirm.com;
                            sloan@rhmfirm.com;boshra@rhmfirm.com;rosario@rhmfirm.com

M. Jonathan Hayes
                            on behalf of Defendant Conal Doyle jhayes@rhmfirm.com
                            roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;david@rhmfirm.com;
                            sloan@rhmfirm.com;boshra@rhmfirm.com;rosario@rhmfirm.com

Malhar S Pagay
                            on behalf of Attorney Pachulski Stang Ziehl & Jones LLP mpagay@pszjlaw.com bdassa@pszjlaw.com

Malhar S Pagay
                            on behalf of Trustee Richard Pachulski (TR) mpagay@pszjlaw.com bdassa@pszjlaw.com

Malhar S Pagay
                            on behalf of Defendant Richard M. Pachulski mpagay@pszjlaw.com bdassa@pszjlaw.com

Malhar S Pagay
                            on behalf of Plaintiff Richard M. Pachulski mpagay@pszjlaw.com bdassa@pszjlaw.com

Martin J Brill
         Case 2:17-bk-19548-NB Doc 581 Filed 09/17/21 Entered 09/17/21 21:18:09                                                        Desc
                             Imaged Certificate of Notice Page 4 of 6
District/off: 0973-2                                            User: admin                                                            Page 4 of 4
Date Rcvd: Sep 15, 2021                                         Form ID: pdf042                                                       Total Noticed: 1
                             on behalf of Interested Party Interested Party mjb@lnbrb.com

Michael F Perlis
                             on behalf of Creditor Evanston Insurance Company mperlis@lockelord.com
                             merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com

Michael F Perlis
                             on behalf of Plaintiff Evanston Insurance Company
                             merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com

Michael S Kogan
                             on behalf of Mediator michael kogan mkogan@koganlawfirm.com

Moses S Bardavid
                             on behalf of Creditor John Finton mbardavid@hotmail.com

Moses S Bardavid
                             on behalf of Interested Party Interested Party mbardavid@hotmail.com

Olivier A Taillieu
                             on behalf of Petitioning Creditor The Dominguez Firm o@taillieulaw.com mstephens@taillieulaw.com

Paul M Brent
                             on behalf of Interested Party Interior solutions of arizona llc snb300@aol.com

Rana Nader
                             on behalf of Creditor South Bay Pain Docs rnader@naderlawgroup.com monique@naderlawgroup.com

Richard W Labowe
                             on behalf of Defendant California Attorney Lending II Inc. richardwlabowe@gmail.com, llhlaw1631@aol.com

Richard W Labowe
                             on behalf of Creditor California Attorney Lending II Inc. richardwlabowe@gmail.com, llhlaw1631@aol.com

Robert G Uriarte
                             on behalf of Interested Party Vincent DeSimone rgulawoffice@gmail.com

Sevan Gorginian
                             on behalf of Creditor Francisco Zavala sevan@gorginianlaw.com 2486@notices.nextchapterbk.com

Stella A Havkin
                             on behalf of Interested Party Stella Havkin stella@havkinandshrago.com havkinlaw@earthlink.net;r49306@notify.bestcase.com

Steven J Kahn
                             on behalf of Plaintiff Richard M. Pachulski skahn@pszyjw.com

United States Trustee (LA)
                             ustpregion16.la.ecf@usdoj.gov

Wesley H Avery
                             on behalf of Interested Party Wesley H. Avery wes@averytrustee.com lucy@averytrustee.com;alexandria@averytrustee.com

William S Brody
                             on behalf of Defendant US Claims Opco LLC wbrody@buchalter.com, dbodkin@buchalter.com;IFS_filing@buchalter.com

William S Brody
                             on behalf of Defendant DRB Capital LLC wbrody@buchalter.com, dbodkin@buchalter.com;IFS_filing@buchalter.com

William S Brody
                             on behalf of Interested Party Courtesy NEF wbrody@buchalter.com dbodkin@buchalter.com;IFS_filing@buchalter.com

Yana G Henriks
                             on behalf of Creditor Rodney A Pimentel yhenriks@law-mh.com
                             rmcmurray@law-mh.com;sridgill@law-mh.com;lawclerk1@law-mh.com;lfreidenberg@law-mh.com;mbral@law-mh.com;egarci
                             a@law-mh.com;clopez@law-mh.com


TOTAL: 76
                                                                        Case 2:17-bk-19548-NB Doc 581 Filed 09/17/21 Entered 09/17/21 21:18:09                            Desc
                                                                                            Imaged Certificate of Notice Page 5 of 6


                                                                          1    Malhar S. Pagay (CA Bar No. 189289)
                                                                               PACHULSKI STANG ZIEHL & JONES LLP
                                                                          2    10100 Santa Monica Blvd., 13th Floor
                                                                               Los Angeles, California 90067                                   FILED & ENTERED
                                                                          3    Telephone: 310/277-6910
                                                                               Facsimile: 310/201-0760
                                                                          4    E-mail: mpagay@pszjlaw.com                                            SEP 15 2021
                                                                          5    Attorneys for Richard M. Pachulski, Chapter 11 Trustee
                                                                                                                                                CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                Central District of California
                                                                          6                                                                     BY ghaltchi DEPUTY CLERK


                                                                          7

                                                                          8                                UNITED STATES BANKRUPTCY COURT

                                                                          9                                CENTRAL DISTRICT OF CALIFORNIA

                                                                         10                                       LOS ANGELES DIVISION

                                                                         11   In re:                                             Case No. 2:17-bk-19548-NB
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                         12   LAYFIELD & BARRETT, APC,                           Chapter 11
                                           LOS ANGELES, C ALIFO R NIA




                                                                         13                                                      ORDER APPROVING FIFTH
                                              ATTOR NE YS A T L AW




                                                                                                             Debtor.
                                                                                                                                 STIPULATION AND TOLLING
                                                                         14                                                      AGREEMENT EXTENDING STATUTES
                                                                                                                                 OF LIMITATION RE: PHILIP LAYFIELD
                                                                         15
                                                                                                                                 [No Hearing Required]
                                                                         16

                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22            The Court having considered the Fifth Stipulation and Tolling Agreement Extending Statutes

                                                                         23   of Limitation Re: Philip Layfield [Docket No. 579@ WKH³Stipulation´ , dated September 9, 2021, as

                                                                         24   agreed to by Richard M. Pachulski, the Chapter 11 Trustee of the bankruptcy estate of Layfield &

                                                                         25   Barrett, APC, and Wesley H. Avery, the duly appointed chapter 7 trustee in the bankruptcy case

                                                                         26   entitled In re Philip James Layfield, Case No. 2:18-bk-15829-NB, and good cause appearing

                                                                         27   therefor,

                                                                         28


                                                                              DOCS_LA:336265.1 51414/001
                                                                        Case 2:17-bk-19548-NB Doc 581 Filed 09/17/21 Entered 09/17/21 21:18:09                            Desc
                                                                                            Imaged Certificate of Notice Page 6 of 6


                                                                          1           IT IS HEREBY ORDERED that

                                                                          2           1.       The Stipulation is APPROVED.

                                                                          3           2.       The Court shall retain jurisdiction to hear and determine all matters arising from or

                                                                          4   relating to this Order.

                                                                          5                                                     # # #

                                                                          6

                                                                          7

                                                                          8

                                                                          9
                                                                         10

                                                                         11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                         12
                                           LOS ANGELES, C ALIFO R NIA




                                                                         13
                                              ATTOR NE YS A T L AW




                                                                         14

                                                                         15

                                                                         16

                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                                Date: September 15, 2021
                                                                         24

                                                                         25

                                                                         26
                                                                         27

                                                                         28


                                                                              DOCS_LA:336265.1 51414/001
